UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7614



RONALD LEE SUNKINS,

                                           Petitioner - Appellant,

          versus


LONNIE SAUNDERS, Warden, Augusta Correctional
Center,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-300-AM)


Submitted:   May 8, 2001                    Decided:   May 21, 2001


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Lee Sunkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Lee Sunkins seeks to appeal the district court’s order

dismissing his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000) peti-

tion.       We dismiss the appeal for lack of jurisdiction because

Sunkins’ notice of appeal was not timely filed.

     In civil cases in which the United States is not a party, par-

ties are accorded thirty days after entry of the district court’s

final judgment or order to note an appeal, see Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory and

jurisdictional.”      Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

        The district court’s order was entered on the docket on April

1, 1998.     Sunkins’ notice of appeal was filed on October 18, 2000.*

Because Sunkins failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny a

certificate of appealability and dismiss the appeal.      We dispense

with oral argument because the facts and legal contentions are




        *
       This is Sunkins’ second appeal in this matter. His first
appeal was dismissed by this court on February 17, 1999.        See
Sunkins v. Saunders, No. 98-6697, 1999 WL 134205 (4th Cir. Feb. 17,
1999) (unpublished).


                                    2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3